Exhibit 10.1

EXECUTION COPY

AMENDMENT AGREEMENT NO. 3

TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

AMENDMENT AGREEMENT NO. 3, dated as of August 11, 2010 (this “Agreement”) to the
Amended and Restated Revolving Credit Agreement, dated as of May 29, 2009, as
amended as of November 9, 2009 and as of April 9, 2010 (as so amended, the
“Credit Agreement”), among The PMI Group, Inc., a Delaware corporation (the
“Borrower”), the lenders referred to therein (the “Lenders”) and Bank of
America, N.A., as Administrative Agent (in such capacity, together with any
successor in such capacity, the “Administrative Agent”).

INTRODUCTORY STATEMENTS

All capitalized terms not otherwise defined in this Agreement are used herein as
defined in the Credit Agreement.

The Borrower has requested that the Lenders agree to amend certain provisions of
the Credit Agreement as hereinafter set forth.

Subject to the terms and conditions hereof, the Lenders signatory to this
Agreement are willing to agree to such amendments, but only upon the terms and
conditions set forth herein.

In consideration of the mutual agreements contained herein and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Modifications of the Credit Agreement.

(A) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

““Third Amendment to Restated Agreement” means Amendment Agreement No. 3, dated
as of August 11, 2010, to this Agreement.”

““Third Amendment to Restated Agreement Effective Date” has the meaning
specified in Section 3 of the Third Amendment to Restated Agreement.”

(B) The last sentence of the definition of “Swap Contract” that appears in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

“For purposes of this Agreement, (i) Convertible Debt shall not be considered
Swap Contracts and (ii) rights distributed to holders of the Borrower’s Capital
Stock pursuant to a “tax benefits preservation plan” shall not be considered
Swap Contracts.”

(C) Section 7.08 of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of clause (e) of such Section 7.08 and inserting
“,” in lieu thereof, (ii) deleting the “.” appearing at the end of clause (f) of
such Section 7.08 and inserting the word “and” in lieu thereof and (iii) adding
the following new clause at the end of such Section 7.08:

“(g) the Borrower may distribute to holders of its Capital Stock rights to
acquire shares of Capital Stock pursuant to a “tax benefits preservation” plan.”



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. The Borrower represents and warrants,
as of the date hereof and as of the Third Amendment to Restated Agreement
Effective Date, to the Administrative Agent, the L/C Issuer and the Lenders
that:

(A) the execution, delivery and performance by the Borrower of this Agreement
and the Credit Agreement as modified by this Agreement (i) have been duly
authorized by all requisite corporate action on the part of the Borrower; and
(ii) will not violate (x) any provision of any statute, rule or regulation, or
any Organizational Document of the Borrower, (y) any applicable order of any
court or any rule, regulation or order of any other agency of government, or
(z) any indenture, agreement or other instrument to which Borrower is a party or
by which the Borrower or any of its property is bound, or be in conflict with,
result in a breach of, constitute (with notice or lapse of time or both) a
default under, or create any right to terminate, any such indenture, agreement,
or other instrument;

(B) upon the occurrence of the Third Amendment to Restated Agreement Effective
Date, this Agreement will constitute the legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law);

(C) no Default or Event of Default has occurred and is continuing under the
Credit Agreement prior to giving effect to this Agreement;

(D) after giving effect to this Agreement, all representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true, correct
and complete in all material respects on and as of the date hereof with the same
effect as if such representations and warranties had been made on and as of the
date hereof, unless such representation is as of a specific date, in which case,
as of such date; and

(E) the Borrower has obtained all consents and waivers from any Persons
necessary for the execution, delivery and performance of this Agreement and any
other document or transaction contemplated hereby.

SECTION 3. Effective Date. This Agreement shall not become effective until the
date on which all of the following conditions precedent shall have been
satisfied, or waived in writing (such date being referred to herein as the
“Third Amendment to Restated Agreement Effective Date”):

(A) The Administrative Agent shall have received fully executed counterparts of
this Agreement executed by (i) the Borrower, (ii) the Administrative Agent and
(iii) the Required Lenders.

(B) All reasonable and documented fees and other charges presently due and
payable to the Administrative Agent or any Lender pursuant to any Loan Document
shall have been paid by the Borrower.

(C) All reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender in connection with the Credit Agreement,
this Agreement, any other Loan Document or the transactions contemplated by any
of the foregoing (including, without limitation, the reasonable fees and
disbursements of Kaye Scholer LLP and any other counsel to the Administrative
Agent or any Lender) shall have been paid by the Borrower to the extent that the
Borrower has received documentation of such expenses by 9:00 a.m. (California
time) at least one Business Day prior to the Third Amendment to Restated
Agreement Effective Date.

 

2



--------------------------------------------------------------------------------

(D) All representations and warranties contained in Section 2 of this Agreement
shall be true.

SECTION 4. CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. THE
BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT, THE
L/C ISSUER AND THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS FOR THE PAYMENT OF ALL
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT OFFSET, DEFENSE, CAUSE
OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND (B) REAFFIRMS AND
ADMITS THE VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS (IN EACH CASE AS MODIFIED HEREBY). THE BORROWER, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND ALL OF
THE AFFILIATES OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS, AND
ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND
ASSIGNS OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
THIRD AMENDMENT TO RESTATED AGREEMENT EFFECTIVE DATE OR (Y) OUT OF, OR RELATING
TO, ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE THIRD AMENDMENT TO
RESTATED AGREEMENT EFFECTIVE DATE.

SECTION 5. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent and each Lender in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, (i) the reasonable fees and disbursements of Kaye
Scholer LLP, counsel to the Administrative Agent and (ii) the reasonable fees
and disbursements of any other counsel to the Administrative Agent or any
Lender.

SECTION 6. Limited Modification; Ratification of Credit Agreement.

(A) Except to the extent hereby expressly modified, the Credit Agreement remains
in full force and effect and is hereby ratified and confirmed.

(B) This Agreement shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Administrative Agent,
the L/C Issuer or the Lenders or (ii) to prejudice any right or rights which the
Administrative Agent, the L/C Issuer or the Lenders may now have or have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to in a Loan Document. The Administrative Agent, L/C
Issuer and the Lenders hereby expressly reserve all of the Administrative
Agent’s, the L/C Issuer’s or the Lenders’ (as applicable) respective rights and
remedies under the Credit Agreement and each of the other

 

3



--------------------------------------------------------------------------------

Loan Documents, as well as under applicable law. No failure to exercise, delay
in exercising or any singular or partial exercise, by the Administrative Agent,
the L/C Issuer or any of the Lenders of any right, power or remedy hereunder or
any of the other Loan Documents shall operate as a waiver thereof or in the case
of a singular or partial exercise of a right, power or remedy, preclude any
other or further exercise thereof of any other right, power or remedy, nor shall
any of the Loan Documents be construed as a standstill or a forbearance by any
of the Administrative Agent, the L/C Issuer or the Lenders of their rights and
remedies thereunder. All remedies of the Administrative Agent, the L/C Issuer or
the Lenders are cumulative and are not exclusive of any other remedies under any
other Loan Document or provided by applicable law. Except to the extent hereby
modified, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof on the date hereof and the Credit
Agreement as heretofore amended or modified and as modified by this Agreement
are hereby ratified and confirmed. As used in the Credit Agreement, the terms
“Credit Agreement,” “this Agreement,” “herein,” “hereafter,” “hereto,” “hereof,”
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as modified by this Agreement. Reference to the terms
“Agreement” or “Credit Agreement” appearing in the Exhibits or Schedules to the
Credit Agreement or in the other Loan Documents shall, unless the context
otherwise requires, mean the Credit Agreement, as modified by this Agreement.
This Agreement shall be deemed to have been jointly drafted, and no provision of
it shall be interpreted or construed for, or against, any party hereto because
such party purportedly prepared or requested such provision, any other
provision, or this Agreement as a whole.

SECTION 7. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed signature page to this Agreement by facsimile shall be
as effective as delivery of a manually executed counterpart of this Agreement.
The Administrative Agent shall promptly notify the Borrower of the occurrence of
the Third Amendment to Restated Agreement Effective Date.

SECTION 8. Loan Document. This Agreement is a Loan Document pursuant to the
Credit Agreement and shall (unless expressly indicated herein or therein) be
construed, administered, and applied, in accordance with all of the terms and
provisions of the Credit Agreement.

SECTION 9. Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable under the applicable law of any jurisdiction, shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.

SECTION 12. Headings. The headings of this Agreement are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.

 

BORROWER: THE PMI GROUP, INC. By:  

/s/ Donald P. Lofe, Jr.

Name:   Donald P. Lofe, Jr. Title:   Executive Vice President, Chief Financial
Officer and Chief Administrative Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent,

Lender and L/C Issuer

By:  

/s/ Tyler D. Levings

Name:   Tyler D. Levings Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ P.Y. den Brinker

Name:   P.Y. den Brinker Title:   Vice President



--------------------------------------------------------------------------------

SUN TRUST BANK, N.A. By:  

/s/ Mark E. Kelley

Name:   Mark Kelley Title:   Managing Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA, SUCCESSOR-BY-
MERGER TO WACHOVIA BANK, NATIONAL ASSOCIATION

By:  

/s/ Michael Thomas

Name:   Michael Thomas Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS, LLC By:  

/s/ John Makrinos

Name:   John Makrinos Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Michael E. Murray

Name:   Michael E. Murray Title:   Executive Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Philip Falivene

Name:   Philip Falivene Title:   Managing Director